Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 11, 2022 has been entered.  All arguments have been fully considered.  

Status of the Claims 
	Claims 1 and 3-23 are currently pending.
	Claims 14-17 and 21-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or Invention, there being no allowable generic or linking claim.
 	Claim 2 is cancelled.
	Claims 1, 3-13 and 18-20 have been considered on the merits. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised upon further consideration.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barcala et al. (RNA Abundance Analysis, 2012) (ref. of record) as evidenced by Sakura (“Tissue-Tek O.C.T. compound”, copyright 2021) and O.C.T. compound MSDS (“O.C.T. compound, 27050, MSDS”, Rev. Date: 09/17/12) in view of Lenz et al. (US 2010/0173295 A1).
Barcala teaches a non-crosslinking fixative for nematodes (biological sample) (pg. 88 para. 2).  With respect to claim 1, Barcala teaches a method of preparing a frozen biological sample comprising the steps of fixing the biological sample with a non-crosslinking fixative solution (pg. 88 Section 2.1. and pg. 90 steps 3-5); incubating the fixed biological sample in an aqueous solution comprising a cryoprotectant (pg. 90 steps 6-7); and freezing the cryoprotected biological sample (pg. 91 step 6).  With respect to claims 1, 3-5, and 19, Barcala teaches the non-crosslinking fixative solution containing absolute ethanol (at least one alcohol) and glacial acetic acid, which would be non-aqueous.  Although Barcala teaches the tissue fixation containing acetic acid (pg. 88 Section 2.1), it is noted that at least one acid in the non-crosslinking fixative solution is optional in claims 3 and 5 and the term “optionally” does not require that an acid is required.  Additionally, it is noted that the components listed in claim 5 and 19 are optional to the non-crosslinking fixative solution and the term “optionally” does not require that the components listed are required.  With respect to claim 3, Barcala teaches the fixative solution containing 3:1 of absolute ethanol to glacial acetic acid (pg. 88 Section 2.1 Step 1.).  Ethanol is an aliphatic alcohol, with the general formula CnH2n+1OH (C2H5OH), and is the major component of the fixative.  With respect to claim 4, Barcala teaches the fixative solution containing glacial acetic acid (pg. 88 Section 2.1 Step 1.).  Acetic acid is an organic acid, a weak acid, a carboxylic acid and has a pKa value of 4.67.  With respect to claim 5, Barcala teaches the fixative solution containing 3:1 of absolute ethanol to glacial acetic acid (pg. 88 Section 2.1 Step 1.) or the ethanol is in a concentration of 67% (v/v).  
With respect to claims 6 and 20, Barcala teaches a method of preparing a frozen biological sample where the aqueous solutions for cryoprotection contains 10% sucrose, 15% sucrose and 34.3% sucrose (pg. 88-89 Section 2.2).  It is noted that the sugars and glycols listed in claim 20 are optional and the term “optionally” does not require that the specific listed sugars or glycols are required.  With respect to claim 7, Barcala teaches a method of preparing a frozen biological sample where fixed biological sample is incubated at room temperature in a vessel for a time period of 3 hrs and overnight (pg. 88-89 Section 2.2 and pg. 90 steps 1-9).  One of ordinary skill in the art would recognize the temperature of the method would be room temperature since the temperature is not mentioned and that the cryoprotectant penetrates the fixed biological sample.  Additionally, one of ordinary skill in the art would recognize that the cryoprotectant or sucrose would penetrate the fixed biological sample so that the biological sample is cryoprotected.  With respect to claim 8, Barcala teaches a method of preparing a frozen biological sample where the samples are snap-frozen, are frozen at -80°C, and the cryoprotected biological sample is frozen isopentane which is cooled by submersion in a liquid nitrogen bath (would understood to be around -160°C) (in a pre-cooled liquid cryogen) (pg. 90-91 Sections 3.2 steps 1-6).  It is noted that the cryogens listed in claim 8 are optional and the term “optionally” does not require that the specific listed cryogens are required.  With respect to claims 9 and 20, Barcala teaches a method of preparing a frozen biological sample where the samples are embedded with a cryo-embedding material, O.C.T. (optimal cutting temperature grade media), which is a cryo-solidifiable material, embedding is performed simultaneously with freezing of the sample (pg. 90-91 Section 3.2).  It is noted that the characteristics listed in claim 9 are optional and the term “optionally” does not require that the characteristics of the steps are required.  With respect to claim 20, O.C.T. compound contains water soluble glycols including polyethylene glycol as evidence by Sakura and O.C.T. compound MSDS.  Sakura reports that O.C.T. compound contains water soluble glycols (pg. 1) and O.C.T. compound MSDS reports that O.C.T. compound contains polyethylene glycol.  With respect to claims 10-12, Barcala teaches a method of preparing a frozen biological sample where the samples are fixed in a non-crosslinking stabilizing solution (pg. 89-90 Section 3.1).  Specifically, Barcala teaches replacing the fixative solution with fresh fixative solution comprises of absolute ethanol (at least one alcohol) and glacial acetic acid (pg. 88 Section 2.1).  Barcala teaches the fixative solution containing 3:1 of absolute ethanol to glacial acetic acid (pg. 88 Section 2.1 Step 1.) or the ethanol is in a concentration of 67% (v/v) and the solution is non-aqueous.  It is noted that the step of performing the stabilizing step after the fixing step is optionally in claim 10 is optional and the term “optionally” does not require that the step be performed.  Similarly, it is noted that the characteristics of the stabilizing solution listed in claim 12 are optional and the term “optionally” does not require that the characteristics of the stabilizing solution are required.  Ethanol is an aliphatic alcohol with the general formula CnH2n+1OH (C2H5OH), and is the major component of the solution (67%).  With respect to claim 13, Barcala teaches the method where cells are microdissected from the sample (isolating at least one biological component) (pg. 92 Section 3.3 step 6) and analyzing the RNA of the sample (pg. 92 Section 3.4). 
Barcala does not teach the method where the non-crosslinking fixative solution contains polyethylene glycol (PEG) with a C2 to C12 diol and/or C2 to C12 triol as recited in claims 1, 5, 18 and 19.  Similarly, Barcala does not teach the method where the alcohol is methanol as recited in claim 19.  However, Lenz teaches a similar method of preparing a frozen biological sample where the non-crosslinking fixative solution contains polyethylene glycol (PEG) with a C2 to C12 diol and/or C2 to C12 triol (0033-0038 and 0053-0060).  Specifically, Lenz teaches a method of preparing a biological sample for the purpose of analyzing the tissue by contacting the biological sample with a first non-aqueous solution containing methanol, an additive and an acid (fixing the biological sample with a non-crosslinking fixative solution) (0033-0038 and 0053-0060) where the first solution (non-crosslinking fixative solution) contains 70% methanol, 10% acetic acid, 10% PEG300 and10% of a triol mixture (3-methyl-1,3,5-pentanetriol and 1,2,6-hexanetriol); 70% methanol, 10% acetic acid, 10% PEG300 and 10% 1,3-butanediol; and 70% methanol, 10% acetic acid, 10% PEG300 and 10% 1,4-butanediol (Table 1).  Accordingly, Lenz teaches that it is known that polyethylene glycol (PEG) with a C2 to C12 diol and/or C2 to C12 triol and methanol are components of non-crosslinking solutions that are known in the art for providing biological samples for freezing.  Lenz further teaches these fixative compositions stabilize the biological materials which then can be used fresh or frozen and the compositions have the ability to preserve morphologic and genetic characteristics of the tissue sample (0044-0046).  Therefore, before the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Barcala in such a way that the non-crosslinking fixative solution further comprises polyethylene glycol (PEG) with a C2 to C12 diol and/or C2 to C12 triol and comprises methanol or to substitute the non-crosslinking fixing solution for non-crosslinking fixative solution as taught by Lenz for the benefits of stabilizing the biological sample and preserve the morphologic and genetic characters of the tissue.  One of ordinary skill in the art would have been motivated to modify the teachings of Barcala in such a way that the non-crosslinking fixative solution further comprises polyethylene glycol (PEG) with a C2 to C12 diol and/or C2 to C12 triol and comprises methanol or to substitute the non-crosslinking fixing solution for non-crosslinking fixative solution as taught by Lenz for the purpose being able to prepare a frozen biological sample and because both were known for such purposes.  Furthermore, it would have been obvious to one skilled in the art to have further modified Barcala such that the non-crosslinking fixative solution further comprises polyethylene glycol (PEG) with a C2 to C12 diol and/or C2 to C12 triol and comprises methanol, since methods preparing frozen biological samples were known to use similar non-crosslinking fixative solution with at least one alcohol with the claimed components as taught by Lenz.  Such a modification merely involves the substitution of one known type of non-crosslinking fixative solution for another for preparing a frozen biological sample.  The substitution would have resulted in predictable result of providing a fixed biological sample suitable for preparing a frozen biological sample.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Mar. 11, 2022 have been fully considered but they are not persuasive.
Applicant argues that Barcala discloses a protocol for preparing a frozen sample for laser capture microdissection for RNA isolation which involves a fixative of ethanol and acetic acid followed by a series of sucrose/PBS solutions treatments prior to freezing and that a person of ordinary skill in the art would not have been motivated to combine this method taught by Barcala with Lenz, since Lenz teaches away from the process disclosed in Barcala (Remarks pg. 14 last para. to pg. 15 para. 2).  Specifically, Applicant argues that a person of ordinary skill in the art would have believed that using the aqueous solution containing a cryoprotectant taught by Barcala after using the non-crosslinking fixative taught by Lenz would lead to the degrading of the RNA in the sample, since Lenz shows that the inclusion of water in the reagents results in reduced RNA in the sample (Remarks pg. 15 para. 2).  This argument was not found to be persuasive, since one of ordinary skill in the art would recognize that the sucrose gradient steps of Barcala are not equivalent to the RNA stabilization solutions or fixing solutions of Composition A and B of Lenz.  These steps would be understood by one of ordinary skill in the art to be used to prepare the sample for freezing not fixing.  Additionally, Lenz does not explicitly teach that such solutions cannot be used to prepare the biological sample for freezing.  In further support, Lenz teaches after the inventive treatment and before the possible storage step the treated biological material can be further processed, can be taken through a series of reagents and the finally infiltrated and embedded in a stable medium (0073).  Lenz is being relied upon for the teaching of a non-crosslinking fixative solution similar to Barcala.  Lenz is not being relied upon for the teaching of incubating the fixed biological sample in an aqueous solution comprising a cryoprotect and then freezing the sample.  Lenz only reports that the addition of water to Composition B of the method results in a decrease in the RNA yield of the sample and Barcala does not teach the use of a similar to Composition B containing water for fixation.  Therefore, it is maintained that it would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to modify the method of Barcala to use the non-crosslinking fixative solution of Lenz for fixing of the biological samples of Barcala in a method of preparing a sample for RNA extraction.  Although, Lenz states in a highly preferred embodiment Composition B contains no water (0070) and a preferred embodiment does not constitute a teaching way from a nonpreferred embodiment (MPEP 2123).  
Applicant argues that Examples 5 and 6, Figures 5 and 6 and Tables 5 and 6 of Lenz demonstrate that samples treated with reagents containing water had reduced RNA yield compared to those samples not containing water (Remarks pg. 15 para. 2).  Applicant further argues that one would not have been motivated to modify the teachings of Barcala with Lenz, since Lenz teaches aqueous solutions decrease RNA yield and cause degradation of RNA and that the fixative of Barcala is already shown to allow for high quality RNA isolation (Remarks pg. 15 para. 2).  These arguments were not found to be persuasive for the reasons stated above.  It is maintained that it would have been obvious to one of ordinary skill in the art that fixatives known to preserve RNA could be substituted in the method of Barcala for the purpose of preparing biological sample to study the RNA and one of ordinary skill in the art would have been motivated to substitute the fixation composition of Barcala for that taught by Lenz for its known benefits in preserving morphologic and genetic characteristics of the tissue sample (0044-0046).
Applicant argues that one skilled in the art would not predict the successful use of an aqueous solution for preparing a frozen sample after fixed with fixative of Barcala to a sample fixed with a fixative of Lenz, since one skilled in the art would believe it is water in the second solution that resulted in low yield and degradation of RNA in Lenz (Remarks pg. 16 para. 2).   Specifically, Applicant notes that the application reports that rehydration of the sample causes at least partial reversion of the non-crosslinking fixation and refolding of enzymes such as RNases.  Applicant notes that Lenz reports in Table 6 that when water is used in the second composition there is a reduction in RNA yield (Remarks pg. 16 para. 2).  Additionally, Applicant argues that the fact that the second solution of Barcala does not contain an alcohol does not lessen the concern one skilled in the art would have for the use of the aqueous solution of Barcala with the fixative of Lenz on the yield and degradation of RNA in the sample (Remarks pg. 16 para. 2).  These arguments were not found to be persuasive, since as stated above the second solution of Lenz is not being used for the same purpose as the sucrose solutions taught by Barcala, but a second non-crosslinking fixative solution.  As stated previously, Lenz is being relied upon for the teaching of a non-crosslinking fixative solution similar to Barcala.  Lenz is not being relied upon for the teaching of incubating the fixed biological sample in an aqueous solution comprising a cryoprotect and then freezing the sample.  Therefore, it is maintained that it would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to modify the method of Barcala to use the non-crosslinking fixative solution of Lenz for fixing of the biological samples of Barcala in a method of preparing a sample for RNA extraction.
Applicant argues one skilled in the art in view of Lenz would be concerned about RNA yield and quality if substituting the fixative of Barcala with those of Lenz (Remarks pg. 17 para. 1).  This argument was not found to be persuasive, since Barcala is also concern with RNA yield and one of ordinary skill in the art would recognize that the fixative of Lenz may improve RNA yield if used in the method of Barcala.


Conclusion
	No claims are allowed.






Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632